Opinion issued February 13, 2003 
 






 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00026-CV
____________

IN RE ERVIN SMITH, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator filed in this Court a petition for writ of mandamus complaining that
respondent Charles Bacarisse, Harris County District Clerk, has not filed relator's pro
se application for writ of habeas corpus that relator filed in accordance with article
11.07(a) of the Texas Code of Criminal Procedure.  See Tex. Code Crim. Proc. Ann.
Art. 11.07, § 1 (Vernon Supp. 2003).  We deny the petition for writ of mandamus.
	We have no jurisdiction to issue a writ of mandamus against a district clerk
unless such is necessary to enforce our jurisdiction.  See In re Coronado, 980 S.W.2d
691, 692 (Tex. App.--San Antonio 1998, orig. proceeding); Summit Savings Ass'n
v. Garcia, 727 S.W.2d 106, 107 (Tex. App.--San Antonio 1987, orig. proceeding). 
We have no jurisdiction over post-conviction writs of habeas corpus in felony cases. 
See Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth
District, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); In re Coronado, 980 S.W.2d
at 692; Tex. Code Crim. Proc. Ann. art. 11.07, § 3 (Vernon Supp. 2003).  Therefore,
because the matter raised in relator's petition does not affect our jurisdiction, we must
deny the petition.
 The petition for writ of mandamus is denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Hedges, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).